Name: 83/65/EEC, Euratom, ECSC: Decision of the European Parliament of 14 January 1983 granting a discharge to the Commission in respect of the implementation of the budget of the European Communities for the 1980 financial year concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-02-18

 Avis juridique important|31983D006583/65/EEC, Euratom, ECSC: Decision of the European Parliament of 14 January 1983 granting a discharge to the Commission in respect of the implementation of the budget of the European Communities for the 1980 financial year concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors Official Journal L 046 , 18/02/1983 P. 0019 - 0024*****DECISION OF THE EUROPEAN PARLIAMENT of 14 January 1983 granting a discharge to the Commission in respect of the implementation of the budget of the European Communities for the 1980 financial year concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors (83/65/EEC, Euratom, ECSC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78g thereof, - having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180b thereof, - having regard to the revenue and expenditure accounts and the financial statements in respect of the budget for the 1980 financial year, - having regard to the report of the Court of Auditors on the accounts for the 1980 financial year and the answers of the institutions to the report (Doc. 1-820/81) (1), - having regard to the Council recommendation on the granting of a discharge to the Commission in respect of the implementation of the budget for the 1980 financial year, - having regard to the reports of the Committee on Budgetary Control, the annexed working documents of the various Community policy sectors and the opinions of the Committee on Social Affairs and Employment, the Committee on Regional Policy and Regional Planning, the Committee on the Environment, Public Health and Consumer Protection, the Committee on Youth, Culture, Education, Information and Sport, the Committee on Development and Cooperation (Doc. 1-100/82 and Doc. 1-760/82), - recalling its resolution of 20 April 1982 on the 10th financial report on the EAGGF - 1980 - Guarantee Section and food aid (2), 1. Notes that: 1.2 // // // A. Estimates of revenue of the 1980 financial year totalled: // 16 182 497 261 EUA // Made up as follows: // // Own resources: // 15 280 913 201 EUA // Provisional surplus from the preceding financial year: // 458 587 431 EUA // Balance of VAT own resources from the 1979 financial year and the adjustment of financial contributions for the 1979 financial year: // 261 017 649 EUA // Other: // 181 978 980 EUA // B. Estimates of expenditure for the 1980 financial year totalled: // 16 182 497 261 EUA 1,2 // 2. Grants a discharge to the Commission in respect of the following amounts: // 1.2 // A. Revenue: // // (a) Entitlements established for the 1980 financial year: // 16 089 156 077,13 EUA // (b) Entitlements collected at 31 December 1980: // 16 065 749 098,04 EUA // Broken down as follows: // // - Amounts collected from entitlements for the financial year: // 16 062 212 764,27 EUA // Made up as follows: // // Own resources: // 15 166 617 252,48 EUA // - Definitive surplus from the preceding financial year: // 455 906 430,98 EUA // - Balance of VAT own resources from the 1979 financial year and the adjustment of financial contributions for the 1979 financial year // 261 017 649,39 EUA // - Other // 178 671 431,42 EUA // - Amounts collected from the entitlements carried forward from the preceding financial year: // 3 536 333,77 EUA // B. Appropriations carried forward from 1979 to 1980 and transferred to other items contrary to the principle of specificity of appropriatons: // 38 786 044,00 EUA // C. Expenditure, (payments made in respect of the 1980 financial year): // 14 carried over to the 1980 financial year. // // 3. Fixes: // // The surplus of the 1980 financial year to be carried forward (1) at: // financial 246 132 414,34 EUA // Broken down as follows: // // Revenue collected in respect of 1980: // 16 065 749 098,04 EUA // Appropriations carried forward from 1979 to 1980 and transferred to other items: // + 38 786 044,00 EUA // Total: // 16 104 535 142,04 EUA // Payments made against appropriations for 1980: // 14 866 687 882,45 EUA (2) // Appropriations carried forward to 1981: // + 1 108 394 374,49 EUA // Appropriations carried forward from 1979 and now cancelled: // - 116 679 529,24 EUA // Expenditure to be financed from the revenue of the 1980 financial year: // 15 858 402 727,70 EUA // Appropriations carried forward to the 1981 financial year: // 1 108 394 374,49 EUA 4. Draws attention to its resolution embodying the comments accompanying the Decision granting a discharge and requests the institutions to report on the measures taken following those comments in accordance with Article 85 of the Financial Regulation (3); 5. Instructs its President to communicate this Decision and the attached comments to the Commission of the European Communities, to forward them to the other institutions and to arrange for their publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // H.-J. OPITZ // Pieter DANKERT (1) OJ No C 344, 31. 12. 1981, p. 1. (2) OJ No C 125, 17. 5. 1982, p. 54. 866 687 882,45 EUA (1) // // (1) The expenditure for the 1980 financial year includes in the EAGGF Guarantee Section an amount of 203 483 472,63 EUA to be considered as commitment of expenditure attributable to the 1979 financial year in accordance with the third paragraph of Article 5 of the Financial Regulation, but for which no appropriations were envisaged for 1979 and no appropriatons (1) In accordance with Article 15 of Regulation (EEC, Euratom, ECSC) No 2891/77 (OJ No L 336, 27. 12. 1977, p. 1). (2) The expenditure for the 1980 financial year includes in the EAGGF Guarantee Section an amount of 203 483 472,63 EUA to be considered as commitment of expenditure attributable to the 1979 financial year in accordance with the third paragraph of Article 5 of the Financial Regulation, but for which no appropriations were envisaged for 1979 and no appropriatons carried over to the 1980 financial year. (3) OJ No L 356, 31. 12. 1977, p. 1. RESOLUTION containing the comments accompanying the Decision granting a discharge in respect of the implementation of the budget of the European Communities for the 1980 financial year THE EUROPEAN PARLIAMENT, A. having regard to its resolution of 20 April 1982 deferring the decision to grant discharge in respect of the general budget of the European Communities for the 1980 financial year (1), B. noting the positive response (2) of the Commission of the European Communities to the points raised by Parliament and taking account of the political assurances received from the Commission over the past half-year, C. having regard to its resolution of 16 November 1982 on the follow-up to the comments accompanying the 1979 discharge decision, D. believing that the facts surrounding the Commission's handling of the 1980 embargo decision on deliveries of agricultural products to the USSR, as will be outlined in a separate report from the Committee on Budgetary Control, give grounds for serious concern notably in regard to the failure of the Commission to inform Parliament in good time of the great divergence between the actual pattern of deliveries and the pattern that the political authorities of the European Communities wished to see in operation, E. insisting on the need to ensure strict adherence to the principles of legality, regularity and effectiveness in the management of the budget, Appends to its Decisions on the discharge for the 1980 financial year the following comments, which are binding on the institutions concerned, pursuant to the provisions of Article 85 of the Financial Regulation (3) and calls for written replies from the Commission by 1 May 1983; Own resources 1. Points out that, in 1980, the Community achieved, after a 12-year transitional period, full financial autonomy; urges that the Commission ensures that, in future, the Community's own resources are totally independent of the budget of any Member State; 2. Recalls that the present system and functioning of financial autonomy means that the Community's own resources are due as soon as the levies are established and that this fact should be brought to the attention of the national authorities; notes, with the Commission, that the carrying forward of any balances to the following financial year is part of the system of financial autonomy and any departure from this procedure would be a retrograde step; therefore, asks the Commission to take any necessary action to safeguard own resources and strengthen financial autonomy; The provisional twelfths 3. Notes that a dual standard was applied by the Commission as regards the operation of the system of provisional twelfths in 1980; accepts the assurance given orally and in writing by the Commission that, in future, 'the wishes of the elected representatives of the peoples of Europe must be allowed to exert a decisive influence over the decisions on how the Commission is to implement the budget', expects that these assurances will be respected and will put forward the necessary amendments to the Financial Regulation; Sound management of appropriations 4. Considers that the use of appropriations in the construction of a 'fitness centre' in the Jean Monnet building of the Commission, without making the budgetary authority aware, constituted a serious breach of proper budgetary accountability; reiterates its insistence that, in future, prior budgetary authority approval be obtained in such cases; asks that the provisions of the Financial Regulation, in regard to the correct and sound management of Community funds, be brought formally to the attention of all officials in the institutions who have financial control responsibilities or who are responsible for the use of European Community funds; believes that it is necessary to reconsider the overall budgetary control system of the European Communities; awaits a further report from the Commission on the way that expenditure on social facilities for staff should be included in the budgets of all institutions; As regards the accounts 5. Notes with approval that the differences of opinion in the matter of European Community accounts between the Commission and the Court of Auditors are being gradually settled; urges that an early comprehensive solution be obtained and asks both institutions to keep Parliament fully informed on a continuing basis in regard to these matters; As regards research and investment 6. Deplores the incomplete rate of utilization of appropriations under many research and investment budgetary lines; calls on the Commission to ensure (a) that expenditure is in conformity with policy priorities and (b) that the criterion of transparency in the research budget is respected; As regards the Regional Fund 7. Notes that the amount of unpaid appropriations in recent years had tended to increase considerably; welcomes the progress achieved in the 1980 financial year in respect of the commitment and payment of appropriations; regrets that, as a result of cumbersome approval and implementation procedures, certain measures in the non-quota section could not commence in 1980 and, therefore, expects a report on fundamental improvements in this sector; 8. Notes that the quota system and the re-utilization of decommitteed appropriations, as evidenced by the balances remaining at the end of the financial year, are not yet functioning satisfactorily and expects that the Commission will continue to seek improvements in its operation; As regards the social sector 9. Welcomes the Commission's intention to carry out a series of additional analyses with a view to ensuring fuller exchanges of information between Member States and improving the impact of operations submitted for assistance from the European Social Fund and asks the Commission to report on the results to date; 10. Reiterates its view as to the need for a substantial improvement in the procedures for monitoring and evaluating the success and effectiveness of the measures and programmes funded by the European Social Fund, urges the Commission to intensify its efforts to this end and asks it to report further on developments; 11. Expresses its profound dissatisfaction at the inadequacy of the European Social Fund in relation to the ever-rising demands made on it, against a background of constantly increasing unemployment and condemns the Council's opposition to the provision of adequate budgetary resources for the European Social Fund; As regards the EAGGF Guidance Section 12. Calls on the Commission to fix, together with the recipients and on the basis of past experience, realistic deadlines for the completion of projects under Regulations No 17/64 and (EEC) No 355/77, and to define more clearly the priorities for the selection of projects; 13. Recalls the urgent need to review Directive 72/160/EEC; notes with regret that a prompt decision was not taken by the Council on the proposals made by the Commission (1); and asks the Commission to keep it informed of developments; 14. Stresses the need for more frequent reviews of the measures adopted under the EAGGF Guidance Section, so that their scope may be adapted to changes in the economic situation and so that they take account of the requirements as regards flexibility of application, particularly with a view to restoring the balance of aid in order to strengthen structures in the least-favoured regions; As regards the EAGGF Guarantee Section 15. Considers that it is necessary to evaluate, jointly with the European Court of Auditors, EAGGF Guarantee Section measures with a view to identifying those that: - should have their management and operations improved, - give scope for frauds, - serve no useful purpose and should be terminated; As regards the decentralized bodies 16. Insists that subsidies to institutions, movements and non-governmental organizations should be subject to careful rules; and asks the Commission to respect fully the recommendations of the European Court of Auditors in regard to payments towards the running of such bodies; 17. Notes the reservations expressed by the European Court of Auditors concerning the JET joint undertaking accounts and instructs its Committee on Budgetary Control to report on the issues arising; 18. Reserves its judgement on the reforms effected by the Commission in the sector of its data-processing services until the Committee on Budgetary Control has had further clarification from the responsible Member of the Commission; As regards smuggling on the Anglo-Irish border 19. Considers that, no matter how effective the controls and no matter how harmonious the cooperation, smuggling along this border will never be eliminated as long as MCAs continue to exist and so long as there are different levels of consumer subsidy and calls on the Commission to press for the necessary solutions, in so far as the Member States are concerned; As regards food aid 20. Observes that the Commission largely agrees with Parliament's analysis of the situation in regard to European Community food aid and in regard to the reforms that are necessary in this sector; considers that it is unacceptable that the Council has not adopted these reforms; deplores the fact that the Commission is not able to implement food-aid policy without the interference of a management committee; EDFs 21. Considers it regrettable that the budgetary management of the EDFs is still - due to the unjustifiable opposition of the Council - outside the scope of application of the budgetary principles of the European Communities, in particular as regards financial autonomy, and this has adverse consequences in so far as concerns aid to associated countries and the sound management of appropriations; Other matters 22. Will further consider: - administration and personnel matters, - frauds affecting the Community budget, - borrowing and lending activities, - the evaluation of research and of projects financed by the Community in the framework of industrial policy, in the context of future reports from the Committee on Budgetary Control; Conclusion 23. Considers that the positive reaction of the Commission to Parliament's resolution of 20 April 1982 made possible major progress in relation to the weighty matters raised in that resolution and also consolidated the effectiveness and the political character of the discharge procedure. (1) OJ No C 125, 17. 5. 1982, p. 28. (2) COM(82) 461 final. (3) OJ No L 356, 31. 12. 1977, p. 1. (1) OJ No C 124, 17. 5. 1979, p. 4.